Exhibit 10.95

 



 

 

 

 

 

 

 

 

PURCHASE AND SALE AGREEMENT

 

 

BY AND AMONG

 

 

SALISBURY PARTNERS, LLC,

GLYCOTECH, INC.

 

AND

 

AMYRIS, INC.

 

 

 

 

 

NOVEMBER 10, 2016

 

 

 



 
 

SCHEDULES

 

 

1(a)  Description of Real Property      1(b)  Manufacturing Equipment      1(c) 
Fixtures, Machinery and Equipment      1(e)  Inventory and Raw Materials      3 
Employees      5(e)  Contracts to be Assumed by Purchaser      5(m)  Off-site
Hazardous Material treatment facilities      6(k)  Environmental Testing

 

 

 

 

 

 

 

 

 



 
 

PURCHASE AND SALE AGREEMENT

 

 

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”) is entered into as of
November 10, 2016 (the “Effective Date”), by and among SALISBURY PARTNERS, LLC,
a North Carolina limited liability company (“Salisbury”), GLYCOTECH, INC., a
North Carolina corporation, (“Glycotech”), and AMYRIS, INC., a Delaware
corporation qualified to transact business in North Carolina (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, Salisbury owns a manufacturing facility (“Facility”) located on
approximately 23.5 acres at 2271 Andrew Jackson Highway, Leland, Brunswick
County, North Carolina and more particularly described on Schedule 1(a) attached
hereto (“Real Property”) and owns certain personal property used in the
operation of the Facility; and

 

WHEREAS, Glycotech occupies and operates the Facility under the terms of a lease
agreement with Salisbury (“Glycotech Lease”) and owns certain personal property
used in the operation of the Facility; and

 

WHEREAS, Glycotech and Purchaser are parties to that certain Production Services
Agreement dated as of February 1, 2011 (“PSA”), pursuant to which Glycotech
provides services to Purchaser at the Facility; and

 

WHEREAS, Salisbury desires to transfer, sell and convey to Purchaser, and
Purchaser desires to purchase from Salisbury, the Real Property and certain
personal property used in the operation of the Facility; Glycotech desires to
transfer, sell and convey to Purchaser, and Purchaser desires to purchase from
Glycotech, certain personal property used in the operation of the Facility; and
the parties desire to terminate the Glycotech Lease and the PSA, all upon the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto agree as follows:

 

1.            PURCHASE AND SALE OF ASSETS. Subject to and in accordance with the
terms and provisions hereof, each of Salisbury and Glycotech agrees to sell,
transfer, assign, and convey to Purchaser, and Purchaser agrees to purchase all
of Salisbury’s and Glycotech’s right, title, and interest in and to the Real
Property, furniture, fixtures, equipment, and inventory, raw materials and
supplies, and other tangible assets located at or used in connection with the
Facility, including, without limitation, the following:

 

(a)          The Real Property, the buildings and improvements located thereon,
and all tenements, hereditaments, rights, privileges, interests, easements, and
appurtenances pertaining thereto (provided however it is acknowledged that
Glycotech is excluded from this Section 1(a));

 



 
 

(b)          All manufacturing equipment, and all related equipment spare parts,
tools, and appurtenances located on the Real Property, including the equipment
listed on Schedule 1(b);

 

(c)          All Facility fixtures, machinery, and equipment, including, but not
limited to, shelving, counters, work stations, and other personal property used
for running the business conducted at the Facility, including the equipment
listed on Schedule 1(c);

 

(d)          Facility operating supplies, including cleaning and janitorial
supplies;

 

(e)          Inventory and raw materials, including the inventory and raw
materials listed on Schedule 1(e);

 

(f)           Permits, licenses, and governmental approvals with respect to the
operation of the Facility, to the extent transferable;

 

(g)          The contracts listed on Schedule 5(e); and

 

(h)          Records in Salisbury’s or Glycotech’s possession regarding the
operation and maintenance of the Facility, including, without limitation, any
applicable warranties, service manuals or other documents pertaining to the
Assets, and records dealing with the employees at the Facility to be retained by
Purchaser.

 

The property described in (a) through (h) is hereinafter referred to
collectively as the “Assets.” Each of Salisbury and Glycotech, as the case may
be, shall sell, transfer, assign, and convey the Assets to Purchaser free and
clear of any and all liens, pledges, mortgages, security interests, charges,
encumbrances, assessments (pending or confirmed), covenants, claims,
restrictions, rights, options, conditional sale or other title retention
agreement or financing leases of any kind or nature (collectively, “Lien” or
“Liens”). Notwithstanding anything in this Agreement to the contrary, the Assets
shall not include any underground storage tanks, known to Salisbury, which
Salisbury has not disclosed to the Purchaser in writing prior the Effective
Date.

 

Purchaser shall not assume or have any responsibility or liability for, and
Salisbury and Glycotech shall retain, be responsible and liable for, and perform
and discharge any liability or obligation (i) arising out of or relating to the
ownership or operation of the Real Property, the Assets or the Facility prior to
the Closing, (ii) arising or existing prior to the Closing under any contract or
agreement relating to the Real Property, the Assets or the operation of the
Facility, including with respect to any breach or noncompliance thereof prior to
the Closing, (iii) arising out of the failure of Salisbury or Glycotech and
their affiliates to comply with any laws, rules and regulations, and (iv) based
upon Salisbury’s or Glycotech’s acts or omissions prior to or after the Closing
(collectively, “Excluded Liabilities”). For clarity, the parties acknowledge and
agree that Purchaser owns all right, title and interest in and to the processes,
procedures, instructions, formulations, techniques and similar matters related
to the development, production or other activities under the PSA, and all
intellectual property relating thereto, including all inventions, trade secrets,
know-how and copyrights.

 



 2 

 

2.            PURCHASE PRICE. The consideration to be paid for the Assets
(subject to adjustments as set forth herein) shall be Four Million Three Hundred
Fifty Thousand Dollars ($4,350,000.00) (“Purchase Price”). The Purchase Price
shall be payable as follows:

 

(a)          Subject to Section 12.13, a deposit of $100,000 (“Deposit”) shall
be paid to Salisbury’s counsel (“Escrow Agent”) within three (3) business days
after the date of this Agreement. The Deposit shall be applicable to the
Purchase Price, but shall be non-refundable to Purchaser except in the event of
(i) a breach of this Agreement by Salisbury or Glycotech or (ii) the failure of
a closing condition to be satisfied in accordance with the terms of this
Agreement unless such failure is caused by Purchaser’s breach hereof.

 

(b)          $350,000, as a credit for the remaining Deposit Balance (as such
term is defined in the PSA) owed to Purchaser in accordance with Section 6.1(a)
of the PSA.

 

(c)          $500,000 to be paid in equal monthly installments of $100,000, with
the first such payment to be made by transfer of the Deposit from Escrow Agent
to Salisbury on the date the transactions contemplated hereby are consummated
(“Closing”), and the four remaining payments to be made by Purchaser on the same
day of the following four successive months. Any payment under this Section 2(c)
shall be subject to a late fee of 5% if delinquent by more than five (5) days.

 

(d)          $3,500,000 to be evidenced by a purchase money promissory note (the
“Purchase Money Note”) bearing interest at the rate of five percent (5%) per
annum, with a term of thirteen (13) years, and payable in level monthly payments
of principal and interest in an amount of $30,557.09, with the first such
monthly payment to be due on the first day of the month following the month in
which Closing occurs, and continuing on the first day of each successive month
thereafter. The Purchase Money Note shall provide for a late fee of 5% for any
payments delinquent more than five (5) days. The Purchase Money Note shall be
secured by a purchase money deed of trust encumbering the Real Property, and by
a security interest in the Assets comprising personal property.

 

3.            EMPLOYEES. Glycotech’s employees at the Facility are listed on
Schedule 3, together with each employee’s pay rate, date of hire, and job
description. Glycotech agrees that Purchaser may conduct job interviews with,
and make job offers to, Glycotech employees prior to the Closing as Purchaser
may determine on an employee-by-employee basis; however, Purchaser has no
obligation to interview, offer to hire, or hire any Glycotech employees. Prior
to closing, Amyris will inform Glycotech reasonably in advance of closing of
those employees Amyris intends to extend an offer of employment to, so that
Glycotech may communicate with those employees Purchaser does not intend to
extend an offer of employment to. Glycotech remains solely responsible for the
compensation, benefits, paid time off and, if any, severance pay of its
employees prior to closing and of employees not hired by Purchaser, and any
severance benefits offered or provided by Glycotech to such employees will not
be payable or reimbursable by Purchaser under the PSA or otherwise.

 



 3 

 

4.            RIGHT OF FIRST REFUSAL AGREEMENT. Salisbury and Purchaser agree to
modify the existing right of first refusal agreement dated as of January 3,
2011, and amended as of February 11, 2014 (as previously amended, “ROFR
Agreement”) between Salisbury and Purchaser with respect to the parcels of real
property owned by Salisbury adjacent to the Real Property comprising
approximately 47.04 acres (“Adjacent Parcels”) such that a right of first
refusal with respect to the Adjacent Parcels shall be an appurtenant right
running with the ownership of the Real Property.

 

5.            REPRESENTATIONS AND WARRANTIES. Each of Salisbury and Glycotech,
as applicable, does hereby warrant, represent, and agree as follows:

 

(a)          All information and documentation heretofore furnished and made
available to Purchaser by Salisbury or Glycotech with reference to the Assets,
the Real Property and the operation of the Facility are true, accurate, and
complete;

 

(b)          Each of Salisbury and Glycotech, as applicable, holds good and
marketable title to the Assets, including the Real Property, free and clear of
all Liens other than those approved by Purchaser in writing prior to or at
Closing and the following (the “Permitted Exceptions”):

 

(i)            Real estate and personal property taxes for the year of Closing
not yet due and payable, which shall be prorated to the date of Closing; and

 

(ii)          Unviolated easements and restrictions of record and zoning and
other land use controls imposed by a public authority, provided none of the
foregoing prohibits or interferes with Purchaser’s intended use of the property
as a manufacturing facility;

 

(c)          The inventory and raw materials are in good and merchantable
condition;

 

(d)          There are no defects that would materially adversely affect the
Real Property, the Assets, or the continued operation of the Facility;

 



 4 

 

(e)          Except for the contracts listed on Schedule 5(e) which will be
assigned to and assumed by the Purchaser, there are no service contracts,
management agreements, or other agreements that are in force and will survive
the Closing and that relate to the operation, management, or maintenance of the
Assets, the Facility, or the Real Property;

 

(f)           Each of Salisbury and Glycotech has no knowledge, nor has received
any notice of, any actual or threatened action, litigation, or proceeding
(including, but not limited to, condemnation) by any organization, person,
individual, or governmental agency against either Salisbury, Glycotech, the
Assets, the Facility, or the Real Property, or with respect thereto, including
violations or alleged violations of any Environmental Laws (as hereinafter
defined) nor does Salisbury or Glycotech know of any basis for any such action;

 

(g)          To Salisbury or Glycotech’s knowledge, there are no assessments
that have been made against the Assets or the Real Property that are unpaid
(except ad valorem taxes for the current year), whether or not they have become
Liens, and if, at the time of Closing, the Assets or the Real Property or any
part thereof shall be or shall have been affected by any assessment or
assessments that are or may become payable in installments, of which the first
installment is then a Lien, or has been paid, then for the purposes of this
Agreement, all of the unpaid installments of any such assessment, including
those which are to become due and payable after the Closing, shall be paid by
Salisbury or Glycotech without any reimbursement obligation of Purchaser;

 

(h)          To Salisbury’s or Glycotech’s knowledge, there are no violations of
law, municipal or county ordinances, or other legal requirements with respect to
the Assets, the Real Property, or the employees working at the Facility,
including violations of Environmental Laws except as described in subsection (j)
below, and the buildings, structures and improvements on the Real Property
comply with all applicable legal requirements with respect to the use,
occupancy, and construction thereof; and Salisbury or Glycotech has received no
notice of violations, or alleged violations, of such legal requirements;

 

(i)            To Salisbury’s or Glycotech’s knowledge, there are no actions by
any adjacent landowner or any natural or known artificial conditions upon the
Real Property that would prevent, limit, impede, or render more costly the
operation of the Facility. Further, that there is no significant adverse factor
or condition relating to the Real Property or the operation of the Facility that
has not been specifically disclosed in writing by Salisbury or Glycotech to
Purchaser, and Salisbury or Glycotech knows of no fact or condition of any kind
or character whatsoever that would adversely affect the operation of the
Facility. Salisbury or Glycotech does not know of any proposals to change the
location, width, or grade of access roads to the Real Property or adjoining
streets;

 



 5 

 

(j)            Except as disclosed in the Access and Indemnity Agreement dated
February 26, 2009 between Salisbury and Akzo Nobel SPG LLC (the “Akzo Nobel
Agreement”), neither the Real Property nor the Assets, nor Salisbury or
Glycotech (as to any part of the Real Property or the Assets) is in violation of
or subject to any existing, pending, or threatened investigation or inquiry by
any governmental authority or to any remedial obligations under any applicable
laws pertaining to health or the environment (such laws as they now exist or are
hereafter enacted and/or amended are herein sometimes collectively called
“Environmental Laws”), including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended by
the Superfund Amendments and Reauthorization Act of 1986 (as amended,
hereinafter called “CERCLA”), the Resource Conservation and Recovery Act of
1976, as amended by the Used Oil Recycling Act of 1980, the Solid Waste Disposal
Act Amendments of 1980, and the Hazardous and Solid Waste Amendments of 1984 (as
amended, hereinafter called “RCRA”), all applicable federal, state, and local
statutes and any and all regulations, rules, and ordinances promulgated pursuant
thereto, as each of said laws and regulations may be amended from time to time.
Salisbury has delivered to the Purchaser a true, correct and complete copy of
the Akzo Nobel Agreement. There have been no releases of any Hazardous Materials
at, on or under the Real Property during Salisbury’s ownership and operation
thereof or, to Salisbury’s and Glycotech’s knowledge, prior thereto except as
described in the Akzo Nobel Agreement. “Hazardous Materials” shall mean any
material or substance which is or will foreseeably be regulated by any
governmental body including without limitation any material or substance which
is defined as “hazardous material”, “hazardous waste”, “hazardous substance”,
“toxic substance”, “contaminant” or similar term under any Environmental Laws;

 

(k)          Section 6(d) sets forth each of the permits held by Salisbury and
Glycotech for the ownership, lease, operation or use of the Facility and Assets.
Salisbury and Glycotech are in compliance with each such permit, each such
permit is in full force and effect, and neither Salisbury nor Glycotech has
received any notice or written communication regarding any adverse change in the
status or terms or conditions of any such permit. To Salisbury’s and Glycotech’s
knowledge, there is no condition, event or circumstance that could reasonably be
expected to prevent or impede the transferability of such permits;

 

(l)            To Salisbury’s and Glycotech’s knowledge, there are no
unregistered or unlicensed underground storage tanks at, on or under the Real
Property;

 

(m)         Schedule 5(m) contains a complete and accurate list of all off-site
Hazardous Material treatment, storage or disposal facilities or locations
currently or formerly used by the Salisbury or Glycotech, and, to Salisbury’s
and Glycotech’s knowledge, none of these facilities or locations has been placed
or proposed for placement on the National Priorities List, under CERCLA, or any
similar state list, and neither Salisbury nor Glycotech has received any notice
regarding potential liabilities with respect to any such off-site Hazardous
Materials treatment, storage or disposal facilities or locations ever used by
Salisbury or Glycotech;

 



 6 

 

(n)          neither Salisbury or Glycotech, nor the Real Property or Assets,
is, nor, to Salisbury’s and Glycotech’s knowledge, any former owner or operator
of the Real Property, is subject to any outstanding consent decree, compliance
order, settlement agreement or administrative order under any Environmental
Laws, except as described in the Akzo Nobel Agreement; neither Salisbury nor
Glycotech is a party to any contracts with third parties for the assessment
and/or remediation of environmental conditions at the Real Property, except the
Akzo Nobel Agreement;

 

(o)          There are no parties in possession of all or any portion of the
Real Property other than Glycotech under the Glycotech Lease;

 

(p)          Salisbury is a limited liability company duly organized, validly
existing, and in good standing under the laws of the State of North Carolina,
has full power and authority to own and operate its properties and assets in
connection with the business of the Facility, and has full power and authority
to enter into this Agreement and to assume and perform all of its obligations
hereunder. The execution and delivery of this Agreement and the closing
documents required under Section 9, performance by Salisbury of its obligations
hereunder and thereunder, and the consummation of the transactions contemplated
hereby have been duly and validly authorized by all limited liability company
and other action required under applicable law, Salisbury’s operating agreement,
or otherwise. This Agreement constitutes, and the closing documents to be
executed and delivered by Salisbury will constitute at Closing, the legal,
valid, and binding obligations of Salisbury enforceable against Salisbury in
accordance with their respective terms;

 

(q)          Glycotech is a corporation duly organized, validly existing, and in
good standing under the laws of the State of North Carolina, has full power and
authority to own and operate its properties and assets in connection with the
business of the Facility, and has full power and authority to enter into this
Agreement and to assume and perform all of its obligations hereunder. The
execution and delivery of this Agreement and the closing documents required
under Section 9, performance by Glycotech of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby have
been duly and validly authorized by all corporate and other action required
under applicable law, Glycotech’s articles of incorporation and bylaws, or
otherwise. This Agreement constitutes, and the closing documents to be executed
and delivered by Glycotech will constitute at Closing, the legal, valid, and
binding obligations of Glycotech enforceable against Glycotech in accordance
with their respective terms;

 

(r)           Salisbury or Glycotech currently has in effect policies of fire,
liability, worker’s compensation, and other forms of insurance that provide
adequate coverage for the Assets, the Real Property, and the business conducted
at the Facility (collectively, the “Insurance Policies”). All Insurance Policies
are and will remain in force and effect through the date of Closing; and

 



 7 

 

(s)          No third party has any right of first refusal, right of first
offer, option, or similar right to purchase the Facility, the Real Property, or
the Assets, other than the Purchaser’s right under the ROFR Agreement.

 

6.            CONDITIONS TO CLOSING. The obligation of Purchaser to purchase the
Assets from Salisbury and Glycotech is subject to the satisfaction on or before
Closing of the following conditions (any of which may be waived in whole or part
in writing by Purchaser at or prior to Closing):

 

(a)          The representations and warranties of Salisbury and Glycotech shall
be true and correct on and as of the date of Closing;

 

(b)          The Real Property shall be delivered to Purchaser free of
tenancies, but subject to public and private easements of record, and in
substantially the same condition as exists as of the date of this Agreement,
ordinary wear and tear excepted;

 

(c)          Salisbury and Glycotech shall have performed and complied in all
material respects with all agreements, covenants, obligations, and conditions
required by this Agreement to be performed and complied with by Salisbury and
Glycotech at or before Closing;

 

(d)          Purchaser shall have been approved for all governmental permits and
licenses required for Purchaser’s operation of the Facility, including but not
limited to, NCDEQ Air Permit, U.S. Department of Transportation Hazardous
Material Registration, NCDEQ RCRA Permit, Brunswick County Sewer Permit and
NPDES Stormwater Permit. Salisbury and Glycotech agrees to provide reasonable
assistance and cooperation to Purchaser in obtaining such licenses and permits.
Purchaser agrees to apply for such licenses and permits promptly after execution
of this Agreement and diligently pursue obtaining all such required licenses and
permits;

 

(e)          Purchaser shall have obtained a commitment for owner’s title
insurance coverage containing no exceptions or exclusions from coverage not
reasonably satisfactory to Purchaser;

 

(f)           Purchaser shall have obtained such approvals, waivers, and
consents as are required under Purchaser’s existing agreements with its security
and debt holders.

 

(g)          Salisbury shall have provided Purchaser with payoff information
confirming the amounts required to satisfy any outstanding mortgages, deeds of
trust, or security interests or monetary liens encumbering the Assets, and
evidence that such amounts have been satisfied;

 



 8 

 

(h)          Salisbury shall have provided Purchaser with documentation
reasonably satisfactory to Purchaser confirming the unused water supply well
located on the Real Property, previously used for spray irrigation and waste
water treatment (not a well used for ongoing monitoring activities), has been
closed in accordance with all applicable laws and regulations;

 

(i)            Purchaser shall have obtained an assignment of all of Salisbury’s
rights under the Akzo Nobel Agreement, and Akzo Nobel’s consent thereto,
acceptable in form and substance to Purchaser in its discretion;

 

(j)            No event shall have occurred, including damage to, or destruction
of, the Facility or any of the Assets, which would have a material adverse
effect on the operation of the Facility;

 

(k)          Between the Effective Date and the Closing, Salisbury and Glycotech
shall afford Purchaser and its representatives access to the Real Property and
the Facility, such right of access to be exercised in a manner that does not
reasonably interfere with the operations of Salisbury or Glycotech. Without
limiting the foregoing, the Purchaser shall have the right to have its
environmental consultant and other representatives inspect the condition of the
Real Property by conducting the environmental testing described on Schedule
6(k); and

 

(l)            If any contract on Schedule 5(e) requires the consent or approval
of any party in order for such contract to be assigned to the Purchaser or in
connection with the execution or performance of this Agreement and the
transactions contemplated hereby, each such consent or approval shall have been
obtained in writing, which consent or approval shall be acceptable in form and
substance to Purchaser in its discretion, including without limitation with
respect to the contract(s) with CSX Transportation, Inc.

 

In the event that one or more of the conditions to Purchaser’s obligation to
close has not been or cannot be satisfied in the manner and as provided for
herein, unless such failure is caused by Purchaser’s breach of this Agreement,
Purchaser shall have the right to extend the date of Closing beyond the date
specified in Section 9(a) for a period of up to 30 days in which to pursue
satisfaction of all Closing conditions (the date at the end of such 30-day
period but in no event later than December 1, 2016, being the “Outside Date”).
In the event the conditions are not satisfied by the expiration of such
additional period of time, Purchaser may either (i) terminate this Agreement by
written notice to Salisbury, in which case this Agreement shall be of no further
force and effect, and the Deposit returned to Purchaser, or (ii) close on the
purchase and sale hereunder, waiving said unsatisfied conditions for the benefit
of Purchaser. In the event Purchaser elects to terminate this Agreement, the
parties agree that the “Extension Period,” as such term is defined in the letter
agreement dated July 28, 2016, and as further referenced in the letter of intent
dated September 13, 2016, is and shall be extended 30 days after receipt of
Purchaser’s notice of termination in accordance with the terms hereinafter set
forth.

 



 9 

 

7.            INDEMNIFICATION. Each of Salisbury and Glycotech agrees to
indemnify, defend, and hold harmless Purchaser from and against, and to
reimburse Purchaser with respect to, any and all claims, demands, losses,
damages, liabilities, causes of action, judgments, penalties, costs, and
expenses (including attorneys’ fees and expenses and court costs and cost of
investigation and remediation) of any and every kind or character, known or
unknown, fixed or contingent, imposed on, asserted against, or incurred by
Purchaser at any time and from time to time by reason of, in connection with, or
arising out of (a) the breach of or noncompliance with any representation,
warranty or agreement of Salisbury or Glycotech as set forth herein, (b) the
operation of the Facility or the Assets and any activities related thereto or to
the Real Property prior to Closing, by or on behalf of Salisbury or Glycotech or
any other party, including without limitation a failure to comply with or
liabilities arising under Environmental Laws, (c) the existence of any Hazardous
Materials at, on or under the Real Property, the Facility or the Assets prior to
Closing, or (d) the Excluded Liabilities.

 

Purchaser agrees to indemnify, defend, and hold harmless Salisbury and Glycotech
from and against, and to reimburse Salisbury and Glycotech with respect to, any
and all claims, demands, losses, damages, liabilities, causes of action,
judgments, penalties, costs, and expenses (including attorneys’ fees and
expenses and court costs and cost of investigation and remediation) of any and
every kind or character, known or unknown, fixed or contingent, imposed on,
asserted against, or incurred by Salisbury or Glycotech by reason of and arising
out of Purchaser’s operation of the Facility subsequent to Closing, but
expressly excluding any claims related to Excluded Liabilities, and Salisbury’s
and Glycotech’s indemnification obligations set forth in the preceding
paragraph.

 

8.            BROKERAGE COMMISSION. Purchaser and Salisbury represent and
warrant to the other that neither is obligated to a real estate or business
broker in connection with this transaction.

 

9.            CLOSING.

 

(a)          Unless extended in writing by agreement of the parties or as
otherwise provided in this Agreement, Purchaser and Salisbury shall consummate
and close the sale contemplated by this Agreement on or before the date 30 days
following the Effective Date, at a time and place mutually acceptable to
Purchaser and Salisbury.

 

(b)          Salisbury shall pay all required transfer taxes or transfer fees as
required by state or local law and its attorneys’ fees. Purchaser and Salisbury
agree to prorate as of the date of the Closing the ad valorem property taxes for
the Real Property.

 

(c)          Purchaser shall pay the cost of its attorney’s fees.

 



 10 

 

(d)          At close of business on the day immediately before the day of
Closing, Salisbury shall (i) gather all known keys relating to the Facility
operations; (ii) remove those items of personal property not being sold to
Purchaser hereunder; and (iii) arrange for utilities to be read and the billing
of such utilities on and after the day of Closing to be in the name of
Purchaser. At Closing, Salisbury shall deliver all keys relating to the Facility
operations to Purchaser.

 

(e)          At Closing, Salisbury or Glycotech shall deliver to Purchaser the
following documents:

 

(i)            Special Warranty Deed conveying the Real Property to Purchaser
together with any necessary sewer, utility and access easements;

 

(ii)          Bill of Sale and Assignment (from each of Salisbury and
Glycotech), conveying to Purchaser the personal property Assets;

 

(iii)         a certificate of existence, dated not later than twenty (20) days
before the Closing, from the Secretary of State of North Carolina;

 

(iv)         certified resolutions of the board of directors and members and
managers, as applicable, authorizing the execution and delivery of this
Agreement and the documents to be executed and delivered in connection herewith,
the performance of Salisbury’s or Glycotech’s obligations hereunder and
consummation by Salisbury or Glycotech of the transactions contemplated by this
Agreement;

 

(v)          a termination agreement with respect to the Glycotech Lease;

 

(vi)         a signed counterpart of a termination agreement with respect to the
PSA, containing a mutual release of all claims and obligations, except for the
post-closing reconciliation of expenses to be conducted in accordance with
Section 9(i) of this Agreement; and

 

(vii)        a signed counterpart of an amendment to the ROFR Agreement in
accordance with Section 4 of this Agreement (including a “memorandum” in
recordable form regarding the ROFR Agreement as so amended).

 

(f)           At Closing, Purchaser shall deliver or cause to be delivered to
Salisbury:

 



 11 

 

(i)            The $100,000 payment to be made in accordance with Section 2 of
this Agreement, which payment shall be accomplished by payment of the Deposit
from Escrow Agent to Salisbury;

 

(ii)          The Purchase Money Note;

 

(iii)         The Purchase Money Deed of Trust;

 

(iv)         a UCC-1 financing statement suitable for filing with the Delaware
Secretary of State perfecting the purchase money security interest in the
personal property conveyed under this Agreement;

 

(v)          a signed counterpart of a termination agreement with respect to the
PSA, containing a mutual release of all claims and obligations, except for the
post-closing reconciliation of expenses to be conducted in accordance with
Section 9(i) of this Agreement; and

 

(vi)         a signed counterpart of an amendment to the ROFR Agreement in
accordance with Section 4 of this Agreement (including a “memorandum” in
recordable form regarding the ROFR Agreement as so amended).

 

(g)          At Closing, Salisbury and Glycotech shall also deliver copies of
all books and records in such parties’ possession pertaining to the business of
the Facility.

 

(h)          Salisbury, Glycotech and Purchaser shall each execute and deliver
to the other such other certificates, documents, affidavits, closing statements,
and instruments as may be reasonable and necessary in the opinion of counsel for
the other to consummate and close the purchase and sale contemplated by this
Agreement.

 

(i)            Purchaser and Glycotech each agree to conduct a final
reconciliation within ten (10) days after Closing with respect to the Monthly
Operating Fees (as such term is defined in the PSA) paid by Purchaser and the
actual operating costs incurred by Glycotech. Any amounts owing to either
Purchaser or Glycotech as a result of such final reconciliation shall be paid
within twenty (20) days after Closing.

 

(j)            Reference is made to the letter agreement between the parties
dated July 28, 2016. The parties hereby amend such letter agreement by replacing
September 15, 2016 with the date which is 30 days after the Effective Date (or
if applicable, the date which is the Outside Date) each time it appears in such
letter agreement.

 

10.          RISK OF LOSS. Salisbury and Glycotech shall bear all risk of
condemnation and of loss, damage or destruction to the Real Property and the
Assets prior to the Closing.

 



 12 

 

11.          DEFAULT. In the event either party defaults under this Agreement
and such default (other than a default in the payment of the Deposit or
execution and delivery of the documents required to be delivered at Closing) is
not cured within five (5) business days after receipt of notice from the
non-defaulting party describing the alleged default, the non-defaulting party
shall have all rights and remedies available to it at law or in equity,
including a suit for specific performance and/or an action for damages.

 

12.          MISCELLANEOUS.

 

12.1       Notices

 

(a)          All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and mailed or delivered:

 

(i)            If to the Salisbury or Glycotech, to:

 

Salisbury Partners, LLC

Glycotech, Inc.

24 West Salisbury Street

Wrightsville Beach, NC 28480

Attention:

 

with a copy to:

 

Siegel & Rhodenhiser, PLLC1426 Commonwealth Drive

Suite B

Wilmington, NC 28403

 

(ii)          If to Purchaser, to:

 

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

Attention:

 

with copies to:

 

Amyris, Inc.

5885 Hollis Street, Suite 100

Emeryville, California 94608

Attention:

 

and to:

 



 13 

 

Smith, Anderson, Blount, Dorsett,

Mitchell & Jernigan, L.L.P.

Wells Fargo Capitol Center

150 Fayetteville Street, Suite 2300

Post Office Box 2611

Raleigh, North Carolina 27602-2611

Attention:

 

(b)          All notices and other communications required or permitted under
this Agreement that are addressed as provided above will be delivered by any
courier or postal service that provides a publically-available database that
shows the actual date of delivery (such as via tracking number). The parties
hereto may from time to time change their respective addresses for the purpose
of notices to that party by a similar notice specifying a new address, but no
such change shall be deemed to have been given until it is actually received by
the party sought to be charged with its contents.

 

12.2       Law To Govern. This Agreement shall be governed by and construed and
interpreted under the laws of the State of North Carolina.

 

12.3       No Waiver. The failure of either party to exercise any power given
any party hereunder or to insist upon strict compliance by either party of its
obligations hereunder shall not constitute a waiver of either party’s right to
demand exact compliance with the terms hereof.

 

12.4       Entire Agreement; Modification. This Agreement and the closing
documents described herein, and contain the entire agreement of the parties with
respect to the subject matter hereof, and no representations, inducements,
promises or agreements, oral or otherwise between the parties not embodied
herein or therein shall be of any force and effect. No amendment to this
Agreement shall be binding on any of the parties to this Agreement unless such
amendment is in writing and executed by all of the parties to the Agreement. For
clarity, this Agreement supersedes the Letter of Intent Agreement among the
parties dated September 13, 2016.

 

12.5       Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

12.6       Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, and all such counterparts shall
together constitute one instrument.

 

12.7       Survival of Warranties. Except as otherwise set forth herein, all
representations and warranties contained in this Agreement shall survive
Closing.

 

12.8       Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision hereof, and this Agreement shall be construed as if such
invalid, illegal or unenforceable provision had never been contained herein.

 



 14 

 

12.9       Captions. Captions and headings throughout this Agreement are for
convenience and reference only, and they shall not define, limit, modify or add
to the interpretation or meaning of any provisions of this Agreement or in any
way affect the scope, intent or effect of this Agreement.

 

12.10    Force Majeure. Whenever a period of time is provided for in this
Agreement for either party to do or perform any act or thing, said party shall
not be responsible for any delay due to acts of God or other causes beyond the
reasonable control of said party, and in such event the time period shall be
extended for the amount of time said party is so delayed.

 

12.11    Assignment. Purchaser shall have the right to assign this Agreement and
its rights hereunder, in whole or in part, at any time and from time to time, to
any subsidiary or affiliate of Purchaser without any prior consent from
Salisbury or Glycotech; provided, however, that notwithstanding such assignment,
Purchaser shall remain liable for its obligations hereunder. Otherwise, neither
party may assign this Agreement without the prior written consent of the other
party.

 

12.12    Additional Instruments. The parties hereto shall execute and deliver
any and all additional documents, certifications, or other instruments and to
perform any and all additional actions as shall be necessary to give full effect
and complete the purpose and intent of this Agreement.

 

12.13    Escrow Provisions. Upon its receipt thereof, Escrow Agent shall deposit
the Deposit in a federally insured account. Except as otherwise provided in this
Agreement, the Deposit shall be delivered by Escrow Agent to Salisbury at the
Closing for application against the Purchase Price; provided, however, if
Purchaser shall be entitled to a refund of the Deposit in accordance with the
terms of this Agreement, Escrow Agent shall promptly refund the Deposit to
Purchaser. Escrow Agent shall have no liability to any party hereto in acting or
refraining from acting hereunder except for willful malfeasance and shall
perform such function without compensation. In the event of any dispute between
the parties hereto or between Escrow Agent and Salisbury or Purchaser, Escrow
Agent may deposit the Deposit in a court of competent jurisdiction for the
purpose of obtaining a determination of such controversy. Upon delivery of the
Deposit to Escrow Agent, Escrow Agent will acknowledge to the parties in writing
(which may be by email) that the Deposit is being held pursuant to the terms of
this Agreement.

 

12.14    Confidentiality. This Agreement and the closing documents referred to
herein, and the transactions contemplated thereby, shall constitute Confidential
Information (as defined in Section 10 of the PSA) of each party hereto. Neither
party shall publicly announce or disclose this Agreement or the transactions
contemplated hereby. For clarity Section 10 of the PSA shall survive the
termination of the PSA. Notwithstanding the foregoing and Section 10 of the PSA,
a party may disclose Confidential Information as required by applicable laws,
rules and regulations including those of the Securities and Exchange Commission
or any stock exchange on which a party’s securities are traded.

 



 15 

 

12.15    Release. Each of Salisbury and Glycotech and its affiliates, agents,
owners, successors, and assigns, hereby fully release and waive against the
Purchaser and its affiliates, agents, successors, and assigns, any and all
rights, claims, actions, causes of action, damages, and liabilities whatsoever,
including costs, expenses, and attorneys’ fees, whether known or unknown,
accrued or unaccrued, that arise out of or relate to the migration or similar
movement of any Hazardous Materials (which existed at any time prior to the
Closing at, on or under the Real Property or the Facility) from the Real
Property or the Facility to any of the Adjacent Parcels or any portion thereof,
or any other property, whether such migration occurred or occurs before or after
the Closing. Salisbury agrees that it shall not convey or otherwise transfer any
interest in the Adjacent Parcels to any party without first obtaining a release
substantially identical to the release set forth in this Section 12.15 which is
binding and enforceable against the transferee by and for the benefit of the
Purchaser and its successor and assigns including any successor or assign to the
Real Property.

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

 

 

 

 

 

 

 

 

 

 



 16 

 

[signature page to Purchase and sale Agreement]

 

IN TESTIMONY WHEREOF, Salisbury, Glycotech and Purchaser have each caused this
Agreement to be executed by a duly authorized officer, member, or manager.

 

 

 

 

SALISBURY PARTNERS, LLC

 

 

 

By: /s/ Margaret Collins                  

Name: Margaret Collins

Title: Managing Member

 

 

GLYCOTECH, INC.

 

 

 

By: /s/ Margaret Collins                  

Name: Margaret Collins

Title: President

 

 

 

 

AMYRIS, INC.

 

 

 

By: /s/ John Melo                             

Name:

Title:

 

 

 

 

 

 

 

 17 

 

Schedule 1(a)

 

 

BEING all of Tract 1R, as shown on the plat prepared by Hanover Design Services,
P.A. and recorded in Map Cabinet 92, Page 18, Brunswick County Registry.

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

Schedule 1(b)

 

Manufacturing Equipment

 

GLYCOTECH Equipment listing of reactors and tanks REVISED December 12, 2014

 

FV= full vacuum     PE= Polyethylene     SS= stainless steel   CON= Concrete    
  GL= glass lined steel   WWB= Well water building     PP= Processing pad   Bldg
#1= Office, lab, locker room, & warehouse BT= Bulk Tank farm   MCC= Motor
Control Center (electrical room) WWPT= Waste water treatment area HS= hydrogen
storage area     BL= Bleanding and drying room MS= Maintenance shop area     FG=
Fiberglass     PITO= Property in the Open    

 

                  Reactors and Receivers     Vessel ID size (gals) jacket/coils
material of construction open or closed top MAWP pressure rating (PSIG) heating
medium     HR-1 2,000 jacketed, internal coils 316 SS closed FV to 440 steam    
HR-28 1,200 jacketed, internal coils 304SS closed FV to 585 hot oil or steam    
R-45 1,000 jacketed, internal coils 304SS closed FV to 1,700 hot oil or steam  
  OR-6 500 jacketed, internal coils Titanium Clad closed FV to 1,100 hot oil or
steam     HT-3 3,000 jacketed 316 SS closed FV to 55 steam     NT-11 2,500
jacketed 304SS closed FV to 35 steam     NR-12 2,000 jacketed, internal coils
316SS closed FV to 60 steam     HT-29 2,000 jacketed 316SS closed FV to 75 steam
    HT-30 1,500 jacketed 316SS closed FV to 75 steam     ER-9 1,500 jacketed GL
closed FV to 100 steam     ET-8 1,000 no jacket GL closed FV to 100 none    
GT-31 2,000 no jacket GL closed FV to 35 none     NT-13 1,500 jacket SS closed
atmospheric steam     HT-2 900 no jacket SS closed atmospheric none     HT-27
850 no jacket SS closed FV to 75 none     Cent #1 24" X 48"   SS closed
atmospheric none     Cent #2 24" X 48"   SS closed atmospheric none     Cent #3
24" X 48"   SS closed atmospheric none     CT-4 600 no jacket SS closed
atmospheric none     CT-10 600 no jacket SS closed atmospheric none     OT-5 500
jacketed SS closed atmospheric steam     T-32 350 jacketed SS closed FV to 25
steam     30" Niagara filter                 18" Niagara filter A              
  18" Niagara filter B                 18" Niagara filter C                
Flowmeters on PP                 Foxboro controller/recorders (16)              
  Reactor load cells and displays (5)                 Batch Master controller
(1)                 Structural Steel Platform with roof                 Stokes
vacuum pump (150 cfm) (2)                 Stokes vacuum pump (300 cfm) (1)      
          Stokes vacuum pump (150cfm) (1)                 100rton cryogenic
chiller                

 

 

 



Reactors and Receivers     Vessel ID size (gals) jacket/coils material of
construction open or closed top MAWP pressure rating (PSIG) heating medium    

Haskell hydrogen

gas compressors (2 installed & 1 spare)

                Steam tray dryers and racks (3)                 Stokes 100 ft3
Rotary Vacuum dryer                 SS Ribbon Blender (2) 180 ft3 & 200 ft3 plus
rotary sieves KASON                 SS packaging hopper                 150 Hp
Steam Boiler                 Fulton Hot Oil Boiler 2.4 MM BTU/hr                
30 Hp Steam Boiler                 Scrubber tower                 Air compressor
                Maintenance shop equipment and tolls                 Motor
Control Room (buckets, switchgear, VFDs, and transformer)                 Misc
installed items: piping, valves, gauges, transducers, RTDs, transmitiers,
thermocouples, displays, seals, etc…                 Spare parts: electric
motors, pumps, seals, valves, gauges, etc…                                      
              CT-14 350 no jacket SS closed atmospheric none     EC-1 (Liq/Liq
extractor column) 1,200 pre-heater & post -cooler SS closed FV to 15 steam    
REC-400 receiver for HT-30 400 no jacket SS closed FV to 15 none     REC-75
receiver for HR-28 75 no jacket SS closed FV to 15 none     REC-70 receiver for
HR-1 70 jacketed SS closed FV to 17 steam     REC-60 receiver for R-45 60 no
jacket SS closed FV to 15 none                       TOTAL SITE REACTOR
CAPACITY= 27,655              

 

 2 

 



Storage Tanks     Vessel ID size (gals) jacket/coils material of construction
open or closed top MAWP pressure rating heating medium     BS-21 10,000   304 SS
closed 0.5 " water none     BS-22 10,000   304 SS closed 0.5 " water none    
BS-23 10,000 heat/cool heat exchanger on recirc. loop, insulated 304 SS closed
0.5 " water steam     BS-24 12,500 belly band, insulated 304 SS closed 0.5 "
water steam     BS-25 12,500 belly band, insulated 304 SS closed 0.5 " water
steam     BS-26 10,000   304 SS closed 0.5 " water       GL-5000 5,000   GL
closed atmospheric       Daytank #1 10,000   FG closed atmospheric none    
Daytank #2 10,000   FG closed atmospheric none     Daytank #3 18,000   FG closed
atmospheric none     Digester 12,000   FG open atmospheric none     Polytank #1
2,500   PE closed atmospheric none     Polytank #2 1,200   PE closed atmospheric
none     Scrubber reservoir 2,500   FG closed atmospheric none                  
    Total = 126,200                                                  

 

 3 

 



Dedicated Storage Tanks/Basins     Vessel ID size (gals) jacket/coils material
of construction open or closed top MAWP pressure rating heating medium    
Aeration Basin 150,000   CON open atmospheric none     Equalization Basin
150,000   CON open atmospheric none     Settling Tank 12,000   CON open
atmospheric none     well water tank 10,000   CS closed atmospheric none     air
compressor                 Hurricane filter separator                 aerators
(2)                 Blowers (2)                 Pumps (6)                 oil
grease separator                 waste water treatment system                
filter press                 No. 2 Fuel oil storage tank 10,000   CS closed
atmospheric none                       TOTAL = 332,000                          
     

 

 4 

 



Lab equipment and fixtures     item ID size (gals) jacket/coils material of
construction open or closed top MAWP pressure rating heating medium     HP Gas
Chromatograph (2) with integrators                 UV/Vis Spectrophotmeter      
          Karl Fisher Accumet titrator                 HACH Multimeter and
accessories                 BUCHI Rotoevap R                 Brookfiled
Viscometer (2)                 Refractometer                 UV LC Detector and
column oven                 Flash point Koehler                 pH meters (3)  
              Melting point                 Analytical balance (2)              
  Lab refrigerator                 microscopes (2)                 Air ovens (3)
                Vacuum ovens (2)                 vacuum pumps (2)              
  misc. glassware                 Exhaust Hoods (2)                 Autoclave
(Parr Instruments, 1 gallon, rated for 6,000 psi, 650 degrees, 316 stainless
steel, with controller                 TOTAL = 0                                
                 

 

 5 

 



TOTAL SITE STORAGE CAPACITY = 458,200                                          
        Replacement value estimate for processing equipment on site:            
   

 

 

 

 

 

 

 

 

 

 

 



 6 

 

Schedule 1(c)

 

Fixtures, Machinery and Equipment

 

 

Lab Equipment and Analytical Instruments

Three (3) Forklifts

 

 

 

 

 

 

 

 



 

 

Schedule 1(e)

 

Inventory and Raw Materials

 

Nitrogen

Lab gases

Filter bags and cartridges

 

 

 

 

 

 

 

 

 

 



 

 

Schedule 3

 

Employees

 

 

NON-EXEMPT STAFF     EE Position 2016 Base Hourly Wage Date of Hire            
                                                                               
                                                                               
                                                           

 

 

 



EXEMPT STAFF   EE Position 2016 Base Salary Date of Hire                        
                                                                               
       

 

 

 

 

 

 

 

 

 

 

 2 

 







[exh1095a_01.jpg]

 



 

 

[exh1095a_02.jpg]

 



 

 

[exh1095a_03.jpg]

 



 

 

[exh1095a_04.jpg]

 



 

 

[exh1095a_05.jpg]

 



 

 

[exh1095a_06.jpg]

 



 

 

[exh1095a_07.jpg]

 



 

 

[exh1095a_08.jpg]

 



 

 

[exh1095a_09.jpg]

 



 

 

[exh1095a_10.jpg]

 



 

 

[exh1095b_01.jpg]

 



 

 

[exh1095b_02.jpg]

 



 

 

[exh1095b_03.jpg]

 



 

 

[exh1095b_04.jpg]

 



 

 

[exh1095b_05.jpg]

 



 

 

[exh1095b_06.jpg]

 



 

 

[exh1095b_07.jpg]

 



 

 

[exh1095b_08.jpg]

 



 

 

[exh1095b_09.jpg]

 



 

 

[exh1095b_10.jpg]

 



 

 

[exh1095c_01.jpg]

 



 

 

[exh1095c_02.jpg]

 



 

 

[exh1095c_03.jpg]

 



 

 

[exh1095c_04.jpg]

 



 

 

[exh1095c_05.jpg]

 



 

 

[exh1095c_06.jpg]

 



 

 

[exh1095c_07.jpg]

 



 

 

[exh1095c_08.jpg]

 



 

 

[exh1095c_09.jpg]

 



 

 

[exh1095c_10.jpg]

 



 

 

[exh1095d_01.jpg]

 



 

 

[exh1095d_02.jpg]

 



 

 

[exh1095d_03.jpg]

 



 

 

[exh1095d_04.jpg]

 



 

 

[exh1095d_05.jpg]

 



 

 

[exh1095d_06.jpg]

 



 

 

[exh1095d_07.jpg]

 



 

 

[exh1095d_08.jpg]

 



 

 

[exh1095d_09.jpg]

 



 

 

[exh1095d_10.jpg]

 



 

 

[exh1095e_1.jpg]

 



 

 

[exh1095e_2.jpg]

 



 

 

[exh1095e_3.jpg]

 



 

 

[exh1095e_4.jpg]

 



 

 

[exh1095e_5.jpg]

 